Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COOLING MODULE FOR AN ELECTRICAL ENERGY STORAGE SYSTEM FOR AN ELECTRIC DRIVE VEHICLE

Examiner: Adam Arciero	SN: 16/716,673	Art Unit: 1727	November 19, 2021

DETAILED ACTION
Applicant’s response filed on August 11, 2021 has been received. Claims 1-16 are currently pending. Claims 1, 3, 6-7 and 15-16 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 1 recites an intended use for a cooling module in the preamble.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a 
Drawings
The objection to the Drawings has been withdrawn because Applicant has amended the drawings accordingly.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 6-7 are withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kwon and Lee on claims 1-11 and 15 are withdrawn because Applicant’s arguments are persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Kwon, Lee and E X et al. on claims 12-14 are withdrawn because Applicant’s arguments are persuasive.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 11, 2021, with respect to the rejections have been fully considered and are persuasive. The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Kwon et al., Lee et al., E X et al., Desikan et al., and Kimberg (US 5,753,384), do not specifically disclose, teach, or fairly suggest the claimed cooling module, comprising the claimed heat exchanger plate having the claimed interface elements, wherein the number of interface elements making up each row progressively increases from the front wall of the heat exchanger plate to a center and progressively decreases from said center of the heat exchanger plate to the rear wall thereof (claim 1) or the claimed energy storage system comprising the claimed cooling circuit having a storage system that internally integrates a phase-change material which is housed in at least one compartment that is hydraulically isolated form the cooling liquid and is thermally coupled to the cooling liquid (claim 16). Kimberg teaches of an air cooled battery comprising hollow cooling plates having a cooling inlet and outlet, wherein the plates provide for faster air flow and less pressure drop (col. 5, lines 25-32). However, in light of Applicant’s arguments, the rejections have been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727